Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 07/28/2022.
The application has been amended as follows: 
Claim 1, line 10, after “the” and before “curable”, insert “one or more”.
Claim 1, lines 11-12, after “the” and before “curable”, insert “one or more”.
Claim 1, line 13, after “the” and before “curable”, insert “one or more”.
Claim 3, line 3, after “the” and before “curable”, insert “one or more”.
Claim 6, line 3, after “the” and before “(A)”, delete “curable compound” and insert “one or more curable compounds”.
Claim 16, line 3, after “the” and before “(A)”, delete “curable compound” and insert “one or more curable compounds”.
Claim 19, line 3, after “the” and before “(A)”, delete “curable compound” and insert “one or more curable compounds”.
Claim 20, line 3, after “the” and before “(A)”, delete “curable compound” and insert “one or more curable compounds”.
Claim 21, line 10, after “the” and before “curable”, insert “one or more”.
Claim 21, line 11, after “the” and before “curable”, insert “one or more”.
Claim 21, line 13, after “the” and before “curable”, insert “one or more”.
Claim 21, line 14, after “and” and before “(B)”, delete “all the curing agents” and insert “the curing agent”.
Claim 23, line 4, after “the” and before “curable”, insert “one or more”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Hayashi et al. (JP 2009/231222 A) and Ono et al. (US 2017/0283565 A1).
Hayashi discloses a prepreg comprising a thermosetting epoxy resin composition and a sheet-like fiber substrate, wherein the thermosetting epoxy resin composition comprises curable compounds including epoxy resin having a weight per epoxy equivalent of 340 g/eq, curing agent, and curing catalyst, and where the cured product of the prepreg has a glass transition temperature of 52 °C or more.
Hayashi does not disclose the sheet-like substrate of the prepreg comprising being made from a cellulose, a weighted average of molecular weight per functional group of all the one or more curable compounds (A) being 300 to 1000 g/eq (according to independent Claim 1), or a weighted average of molecular weight per functional group of all the one or more curable compounds (A) and the curing agent (B) being 300 to 1000 g/eq (according to independent Claim 21).
Ono discloses a composite prepreg sheet comprising a cellulose fine-fiber layer sheet and an epoxy-based resin. 
Ono does not disclose the curable composition as claimed, or the cured product having a glass transition temperature as claimed.
Thus it is clear that Hayashi and Ono, either alone or in combination, do not disclose or suggest the present invention.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787